Mahoney, P. J., and Mikoll, J., dissent and vote to affirm in the following memorandum by Mikoll, J. Mikoll, J. (dissenting).
We respectfully dissent. Based on collateral estoppel, respondents are foreclosed from raising anew in the instant CPLR article 78 proceeding the issue of whether a basis in law exists for distinguishing between the treatment accorded petitioner’s Medicaid reimbursement rate and its Blue Cross rate with respect to costs associated with its capital construction project (Schwartz v Public Administrator, 24 NY2d 65). This issue was heard and fully litigated in a prior CPLR article 78 proceeding decided in January, 1982. In its underlying decision, Special Term clearly stated that respondents violated their own rules and regulations in failing to accord petitioner interim relief through a rate revision for the increased operating costs. It further held that Blue Cross rate revisions have been approved for capital expansion under the same regulation (10 NYCRR 86-1.17 [a] [4]) and that respondents have failed to explain how this policy with regard to Blue Cross rates is distinguishable from Medicaid rates. The resettled order of March 3, 1982 remits the matter back for determination of reimbursable costs within the contemplation of the applicable rule and regulation. Inferentially, the remittal was for a calculation in accordance with the underlying decision, i.e., granting petitioner the same Medicaid rates as Blue Cross rates. 11 Respondents’ belated contention that there is a basis in law for distinguishing between rates accorded under Blue Cross and Medicaid is foreclosed in that the methodology of rate formulation was an integral part of Special Term’s initial decision which held that respondents had violated their own rules and regulations. Respondents addressed the issue in the first proceeding by claiming error in the approval of the Blue Cross rate revision. That they failed to elaborate on any methodology differences does not give rise to a right to now address the subject more fully. All the requirements of collateral estoppel have been met. 11 Special Term also appropriately denied respondents’ motion to dismiss the petition for failure to exhaust administrative remedies. When petitioner applied to have its Medicaid reimbursement rate revised and was met with a denial, it appealed the determination administratively. The hearing officer denied petitioner’s appeal, holding that no issue of fact was presented and that the denial exhausted all of petitioner’s administrative remedies. Petitioner then proceeded to judicial review which culminated in the March 3, 1982 resettled order. Respondents’ failure to comply with that order precipitated the instant CPLR article 78 proceeding. The instant matter deals only with an issue of law and further administrative appeal is futile (see Watergate II Apts, v Buffalo Sewer Auth., 46 NY2d 52). Respondents, having been ordered to change petitioner’s rates, cannot resurrect a factual issue where none was found to exist in the initial proceedings. H The judgment granting petitioner’s application should be affirmed. [112 Misc 2d 154.]